Citation Nr: 1532160	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  12-03 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation (SMC) under the provisions of 38 U.S.C. § 1114(k) for loss of use of the Veteran's left (minor) upper extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Marine Corps from January 1960 to January1964. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO continued a 20 percent disability rating assigned to the service-connected left (minor) shoulder disability.  The Veteran appealed the 20 percent disability rating assigned to this disability to the Board.

In a January 2012 rating action, the RO assigned a 30 percent disability rating to the service-connected left (minor) shoulder disability, effective November 24, 2009--the date the RO received the Veteran's claim for increased compensation for this disability.  As this was not the highest possible rating for this disability, the appeal continued.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2012, the Veteran testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been associated with the Veteran's electronic record. 

In a November 2014 decision, the Board awarded a 40 percent disability rating to the service-connected left (minor) shoulder disability.  The Veteran appealed the Board's November 2014 decision to the United States Court of Appeals for Veterans Claims (Court) and in a May 2015 Joint Motion for Partial Remand (Joint Motion), the parties requested that the Court partially vacate and remand the Board's decision to the extent that it did not consider the reasonably raised issue of entitlement to SMC under the provisions of 38 U.S.C. § 1114(k) for loss of use of the Veteran's left (minor) upper extremity.  In a May 2015 Order, the Court granted the Joint Motion.

On VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits and VA Form 21-8940, Veterans Application for Increased Compensation Based on Individual Unemployability, each dated in May 2015, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  Thus, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

With resolution of reasonable doubt in the Veteran's favor, no effective function remains of the left (minor) upper extremity other than that which would be equally well served by an amputation stump at the site of election with use of a suitable prosthetic appliance.


CONCLUSION OF LAW

The criteria of entitlement to special monthly compensation under 38 U.S.C.A. § 1114(k) for loss of use of the Veteran's left (minor) upper extremity have been met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2014); 38 C.F.R. § 3.350(a)(2) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the Board's decision to grant the benefit sought on appeal, the Veteran cannot be prejudiced by the decision and discussion of compliance with the Veterans Claims Assistance Act of 2000 is not necessary.  The same applies for errors made with respect to the August 2012 hearing before the undersigned.  38 C.F.R. § 3.103(c)(2) (2014) ; Bryant v. Shinseki, 23 Vet. App. 488 (2010).

As noted in the Introduction, the Court remanded the Board's November 2014 decision to the extent that it did not consider the reasonably raised issue of entitlement to SMC under the provisions of 38 U.S.C. § 1114(k) for loss of use of the Veteran's left (minor) upper extremity.  In the decision, herein, the Board will resolve reasonable doubt and award entitlement to SMC for loss of use of the Veteran's left (minor) upper extremity.

Loss of use of a hand or a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. §§ 3.350 (a)(2).

In the decision below, the Board will resolve reasonable doubt in favor of the Veteran and award entitlement to SMC under the provisions of 38 U.S.C. § 1114(k) for loss of use of the Veteran's left (minor) upper extremity. 

There are VA opinions that are supportive of and against the claim.

Evidence in support of the claim includes VA treatment reports, dated from November 2009 to June 2011, and a February 2010 VA examination report showing that the Veteran complained of excruciating left shoulder pain in all planes of motion that interfered with his sleep and was a five (5) out of 10, with 10 being the highest degree of severity.  The Veteran related that his left shoulder pain was unrelieved with the medication Naproxen or with therapeutic exercises.  The Veteran also indicated that his left shoulder would freeze and lock and that he had to use his right (major) hand to free it. (See February and November 2010 VA examination and outpatient treatment reports, respectively).

In May 2011, a VA clinician opined, after a physical evaluation of the Veteran's left shoulder that yielded findings of external and internal rotation each to 30 degrees and flexion to 40 degrees, that the Veteran was significantly disabled because of his left shoulder rotator cuff tear and osteoarthritis and that he had essentially no use of the left arm except below waist level. (See May 2011 VA outpatient treatment report).  The May 2011 VA examiner's opinion is supported by an April 2012 VA physician's opinion, which was provided after an examination that revealed findings of forward flexion to 40 degrees and external rotation 25 degrees.  (See April 2012 VA treatment report). 

Evidence against the claim includes VA examiners' opinions, dated in September 2012 and July 2015, wherein they determined that the left shoulder function was not so diminished that amputation with prosthesis would equally serve the Veteran.   (See September 2012 and July 2015 VA Arm/Shoulder VA examination reports).  
Despite this conclusion, the September 2012 VA examiner also reported that the Veteran was unable to move his left shoulder due to pain, inflammation and shortened soft-tissue/contracture of soft tissue due to a rotator cuff tear.  (See September 2012 VA Arm/Shoulder VA examination report, received and uploaded to the Veteran's Veterans Benefits Management System (VBMS) on October 1, 2012)). 

The July 2015 VA examiner also reported that the Veteran had abnormal or outside normal range of motion for the left shoulder.  In this regard, the Veteran had flexion of the left shoulder to 70 degrees and abduction and internal and external rotation were each to 40 degrees.  The Veteran was unable to perform the Hawkins' Impingement Test (Forward flex the arm to 90 degrees with the elbow bent to 90 degrees); Empty-Can Test (abduct arm to 90 degrees and forward flex 30 degrees. Patient turns thumbs down and resists downward force applied by the examiner).; External Rotation/Infraspinatus Test (patient holds arms at side with elbow flexed 90 degrees.  patient externally rotates against resistance); and, Lift-Off Subscapularis Test (patient internally rotates arm behind lower back, pushes against examiner's hand).  The July 2015 examiner was unable to state without speculation whether the Veteran had left shoulder pain, weakness, fatigability or incoordination that significantly limited his functional ability with repeated use over a period of time.  The Board notes that simply stating that an opinion cannot be provided without resorting to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, the Board finds the July 2015 VA examiner's opinion inadequate and of limited probative value in evaluating the Veteran's claim for SMC for loss of use of the left (minor) upper extremity.

In light of the conflicting VA opinions of record and with resolution of reasonable doubt in the Veteran's favor, the Board finds that the evidence is in equipoise as to whether effective function remains of the left (minor) upper extremity other than that which would be equally well served by an amputation stump at the site of election with use of a suitable prosthetic appliance.  Thus, resolving doubt in favor of the Veteran, the claim entitlement to SMC under the provisions of 38 U.S.C. § 1114(k) for loss of use of the Veteran's left (minor) upper extremity is granted.


ORDER

Entitlement to SMC under the provisions of 38 C.F.R. § 3.350(a) for loss of use of the left (minor) upper extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


